Redeield, Ch. J.,
dissenting. I do not choose to go very much in detail into the particulars of this case.
In regard to the wearing apparel of the husband, it seems to me there is ordinarily very little ground for question. And, as it almost never happens that the personal ornaments which one chooses to wear, or the few unimportant articles which one carries or wears about the person, involve much value to any one but the particular relatives and near friends, it seems desirable to me to give this provision a reasonably liberal construction in favor of the widow.
All the articles here, involved, it is probable, and mány others which may be supposed to exist in other cases, would avail but little towards paying debts, or swelling the amount of money for .distribution. They are of almost no value, except to one who felt an interest in the person of the deceased, far less than new articles of the same description ; but to the widow ordinarily, it may be presumed, they will be of far more value, and a good deal in proportion to the time they have been used by the husband.
I could not, therefore,, entertain any doubt in regard to the military dress, epaulets and sword of the deceased. It was strictly dress, and nothing else. The sword was as strictly dress as the epaulets, and that as much as the coat. It was none of it worn *256exclusively for covering or for comfort, but chiefly for ornament.
So, too, of the pin and ring, they are as strictly dress as one’s sleeve buttons, oi, indeed, as the buttons upon the back of the coat, or as anything, indeed, which is not strictly indispensable.
But the watch, perhaps, is more questionable. And still it seems to me that a watch which one wears, and the chain and seals are dress and apparel, and, as such, should go to the widow. It may not be necessary for upholding life within the statute exempting apparel from attachment. But I think it should be held exempt from taxation, and belong to the widow as “ wearing apparel.” But, upon inquiry and examination, both in this state and in other statesj where they have a similar statute, I think the practical construction has been to regard a lady’s watch as part of her apparel and ornaments, and thus belonging to her, but that the husband’s watch is part of the estate, and does not go to the widow.